DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12 are pending in this Office Correspondence. 

Priority
This application is a continuation of U.S. non-provisional application 15/204,048, filed 07/07/2016 ,now U.S. Patent #10,893,102. U.S. Application claims the benefit of and priority to U.S. Provisional Application No. 62/189,420, entitled "Systems and Methods for Restoring an Interface to a Global File System," filed on Jul. 7, 2015.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is incomplete and finished with a ";" (semi-colon).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first VFS interface, coupled to said VFS, having a first VFS network address, and configurably adapted to service requests . . .; in claim 11.
“a second VFS interface, coupled to said VFS, having a second VFS network address, and configurably adapted to service requests . . .; in claim 11.
“a second side-loading daemon configured to receive . . .; in claim 11.
“said architecture is configured and adapted to service requests . . . , in claim 11.
 	Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims limitations “configurably adapted to”, “configured to” and “configured and adapted to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function of  “configurably adapted to”, “configured to” and “configured and adapted to”. Particularly, paragraphs [0007 – 0008] of the instant application describe the functions of requests and receiving.  However, no paragraph describe a structure for performing the above functions, because performing the claimed functions can be done in a number of ways, hardware, software program or combination, hence, the aforementioned functions do not describe particular structures for the functions and provide enough description for one of ordinary skill in the art to understand which structure or structures perform the claimed functions. 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is not clear to the examiner as to the meaning of the term “and services the same”.


Double Patenting
Claim 1 – 12 of this application is patentably indistinct from claims 1 – 15 of Application No. 15/204,018, now U.S. Patent 10,893,102. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 17/146,020
Co-pending Application 15/204,018
(US Patent 10,893,102)
1. In a versioned file system (VFS) employing a VFS interface services to a local data storage system, a method for restoring such VFS interface services to the local data storage system by replacing a first VFS interface with a second VFS interface, the method comprising: 

taking the first VFS interface offline so that it no longer accepts new data or requests for data from the local data storage system while maintaining the first VFS interface powered and running at least a first side-loading daemon on said first VFS interface; 

taking a snapshot of data from the first VFS interface and synchronizing said data from the first VFS interface to the VFS; 

taking the second VFS interface online so that it is powered, running at least a second side-loading daemon, and addressable using a network address; 



placing said first and second side-loading daemons in data communication with one another; 


receiving at the second VFS interface, through the second side-loading daemon, a copy of data from the first VFS interface, provided through said first side-loading daemon; and 




restoring VFS interface services to the local data storage system whereby the second VFS interface accepts data and requests for data from the local data storage system and services the same.










2. The method of claim 1, wherein receiving said copy of the data comprises the second VFS interface pulling said data from the first VFS interface as necessary;

3. The method of claim 1, wherein receiving said copy of the data comprises secure transmission of said data from the first side-loading daemon to the second side-loading daemon.




4. The method of claim 1, further comprising taking a third VFS interface online, and using a third VFS interface, coupling said third VFS interface to the first VFS interface so that both the second and third VFS interfaces replace said first VFS interface in servicing the local data storage system.

5. The method of claim 1, further comprising receiving at the second VFS interface, from the first VFS interface, a copy of a cached data.

6. The method of claim 1, further comprising receiving at the second VFS interface, from the first VFS interface, a copy of a directory structure.



7. The method of claim 1, taking the second VFS interface online comprising providing the second VFS interface with a reachable network address.



8. The method of claim 7, providing the second VFS interface with a reachable network address comprising assigning to the second VFS interface a same network address as was previously used by the first VFS interface.

9. The method of claim 7, providing the second VFS interface with a reachable network address comprising assigning to the second VFS interface a different network address than was previously used by the first VFS interface.


10. The method of claim 1, said steps representing a process for decommissioning at least one VFS interface, including the first VFS interface, and commissioning at least one VFS interface, including the second VFS interface.

11. A network accessible data storage architecture, comprising: 

a network-connected versioned file system (VFS); 

a first VFS interface, coupled to said VFS, having a first VFS network address, and configurably adapted to service requests from a local data storage system if the first VFS interface is online and addressable by said local data storage system, and including a first side-loading daemon, and a data set stored in said first VFS interface; and 

a second VFS interface, coupled to said VFS, having a second network address, and configurably adapted to service requests from said local data storage system if the second VFS interface is online and addressable by said local data storage system, and including a second side-loading daemon configured to receive from the first side-loading daemon a copy of said data set; 







wherein said architecture is configured and adapted to service requests from the local data storage system, initially from said first VFS interface while it is online and addressable by the local data storage system, then from the second VFS interface after it is populated by said data set through the respective side-loading daemons of the second and first VFS interfaces.









12. The architecture of claim 11, further comprising a cloud interface between said VFS and each of the first and second VFS interfaces.


1. In a cloud storage-based versioned file system (VFS) employing a VFS interface service to a local data storage system, a method to upgrade an active VFS interface without performance degradation, comprising: 



taking a first VFS interface that is the active VFS interface offline so that it no longer accepts new data or requests for data from a local data storage system while maintaining the first VFS interface powered and running at least a first side-loading daemon on the first VFS interface;

taking a snapshot of data from the first VFS interface and synchronizing the data from the first VFS interface to the VFS; 


while the first VFS interface is offline but powered and running the first side-loading daemon, bringing a second VFS interface online so that it is powered, running at least a second side-loading daemon, and addressable using a network address; 

with the first VFS interface still offline, placing the first and second side-loading daemons in data communication with one another; 

with the first VFS interface still offline and the second VFS interface online, receiving at the second VFS interface, through the second side-loading daemon, a copy of data from the first VFS interface, the copy of data being provided through the first side-loading daemon as a background data transfer process; and 

while the background data transfer process between the first and second side-loading deamons is on-going, and responsive to receipt of a request for information at the second VFS interface directed to the local data storage system and that cannot be serviced at the second VFS interface, retrieving the information from the first VFS interface to the second VFS interface, and returning the information in response to the request, thereby avoiding retrieval of the information from the cloud storage-based VFS.

2. The method of claim 1, wherein receiving said copy of the data comprises secure transmission of said data from the first side-loading daemon to the second side-loading daemon.

3. The method of claim 1, further comprising taking a third VFS interface online, and using a third VFS interface, coupling said third VFS interface to the first VFS interface so that both the second and third VFS interfaces replace said first VFS interface in servicing the local data storage system.

4. The method of claim 1, further comprising receiving at the second VFS interface, from the first VFS interface, a copy of cached data.





5. The method of claim 1, further comprising receiving at the second VFS interface, from the first VFS interface, a copy of a directory structure.

6. The method of claim 1, further comprising taking the second VFS interface online by providing the second VFS interface with a reachable network address.


7. The method of claim 6, further comprising providing the second VFS interface with a reachable network address by assigning to the second VFS interface a same network address as was previously used by the first VFS interface.

8. The method of claim 6, further comprising providing the second VFS interface with a reachable network address by assigning to the second VFS interface a different network address than was previously used by the first VFS interface.

9. The method of claim 1, said steps representing a process for decommissioning at least one VFS interface, including the first VFS interface, and commissioning at least one VFS interface, including the second VFS interface.









10. A network accessible data storage architecture, comprising: 

a network-connected versioned file system (VFS); 

a first VFS interface, coupled to the VFS, having a first VFS network address, and configured to service one or more requests from a local data storage system when the first VFS interface is online and addressable by the local data storage system, the first VFS interface including a first side-loading daemon, and a data set stored in the first VFS interface; and 

a second VFS interface, coupled to the VFS, having a second network address, and configured to service one or more requests from the local data storage system when the second VFS interface is online and addressable by the local data storage system, the second VFS interface including a second side-loading daemon configured to receive from the first side-loading daemon a copy of the data set in a background data transfer process, whereby the first VFS interface is upgraded to the second VFS interface without performance degradation of the network accessible data storage architecture; 

wherein the network accessible data storage architecture is configured to service the one or more requests from the local data storage system, initially from said first VFS interface while the first VFS interface is online and addressable by the local data storage system, then from the second VFS interface after the second VFS interface is populated by the data set through the respective side-loading daemons of the second and first VFS interfaces; wherein as the background data transfer process is on-going, at least one request is serviced from the local data storage system through the second VFS interface obtaining information from the first VFS interface, thereby avoiding retrieval of the information from the VFS.

11. The architecture of claim 10, further comprising a cloud interface between said VFS and each of the first and second VFS interfaces.

12. The architecture of claim 10 wherein the information is obtained from the first VFS interface upon a cache miss at the second VFS interface.

13. The architecture of claim 10 further including decommissioning the first VFS interface following completion of the background data transfer process.

14. The architecture of claim 10 wherein the local data storage system includes a cache.

15. A system associated with a local data storage system having a cache, comprising: a versioned file system (VFS) associated with one or more cloud-based object data stores; a VFS interface system associated with the local data storage system, the VFS interface system comprising: a first VFS interface configured as an active VFS interface to the VFS; a second VFS interface distinct from the first VFS interface; and program code executed by a processor and configured to decommission the first VFS interface and promote the second VFS interface as the active VFS interface without performance degradation, wherein as the second VFS interface is being promoted as the active VFS interface at least one request for information received at the second VFS interface is serviced from the local data storage system by the second VFS interface actively obtaining information from the first VFS interface, thereby avoiding retrieval of the information from the VFS, the second VFS interface servicing the request for information in response to a cache miss at the second VFS interface; wherein servicing information requests while decommissioning the first VFS interface and promoting the second VFS interface provides for an improved operation of the VFS interface system.


Claims 1 – 12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 15 of co-pending application 15/204,018, now U.S. Patent 10,893,102.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “placing said first and second side-loading daemons in data communication with one another; receiving at the second VFS interface, through the second side-loading daemon, a copy of data from the first VFS interface, provided through said first side-loading daemon; and restoring VFS interface services to the local data storage system whereby the second VFS interface accepts data and requests for data from the local data storage system.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/delete/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims so that the interface can be provided for a file system that has complete data integrity to the cloud without requiring global locks. The administrators of the system can be allowed to gain access to files in a portable, file system-independent manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 – 8 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0101998 issued to Jason Cahill et al. (“Cahill”) and in view of U.S. Patent Application Publication.2012/0054156 issued to Robert Mason, Jr. et al. (“Mason”).
With respect to claim 1, Cahill discloses a method for restoring device services to a system by replacing a first device with a second device (procedures for deploying farms [functions as a method], Para [0089], the software limits are managed by cloud manager system 100 within the network by virtualizing the machines and managing independently acting ''farms” inside the network [farms function as devices], Para [0023], the databases are copied from the old farm [first device] to the new farm [second device], Para [0095], old farm 710 may be unprovisioned after successfully deploying new farm 720, Para [0088]), the method comprising: 
taking the first device offline so that it no longer accepts new data or requests for data from the system while maintaining the first device powered and running at least a first side-loading daemon on said first device (the changes made to the data on the old farm since the backup was initially performed are obtained and added to the data copied to the new farm, during this operation the data on the old farm is marked as read only such that for a short period of time writes are not allowed to the data on the old farm [the old farm is taken offline in the sense that it no longer accepts write operations but still remains powered and otherwise functional], Para [0097], when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [the requests are transferred from the old farm to the new farm for processing, this functions as side-loading because the two farms are located at the same hierarchical level], Para [0099], a new farm may be automatically deployed [the side-loading communications would be performed by an application running in the background that functions as a daemon], Para [0091]); 
taking data from the first device (the databases from the old farm are backed up, Para [0094]); 
taking the second device online so that it is powered, running at least a second side-loading daemon (the new farm is deployed, Para [0092], the databases are copied from the old farm to the new farm [the second device would be powered and perform side-loading], Para [0095], a new farm may be automatically deployed [the side-loading communications would be performed by an application running in the background that functions as a daemon], Para [0091]), and 
addressable using a network address (when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [the second device receives requests], Para [0099], the cloud manager is configured to receive requests through a web service API 150 [the second device would be addressable via the API], Para [0016], a network is considered a single cluster of network load balanced machines that expose one or more virtual IP to the outside world and can route that traffic to any of the machines within the network, Para. [0023]); 
placing said first and second side-loading daemons in data communication with one another (the databases are copied from the old farm to the new farm, Para [0095], when database D1 has been copied to new farm 720 any changes made to the data on the old farm since the backup was initially performed are obtained and added to the data copied to the new farm [communications would take place via the side-loading daemons], Para [0087]); 
receiving at the second device, through the second side-loading daemon, a copy of data from the first device, provided through said first side-loading daemon (the databases are copied from the old farm to the new farm, Para [0095], when database D1 has been copied to new farm 720 any changes made to the data on the old farm since the backup was initially performed are obtained and added to the data copied to the new farm [the second device receives data held by the first device], Para [0087]); and 
restoring device services to the local data storage system whereby the second device accepts data and requests for data from the system and services the same (when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm, Para [0099]). 
Cahill does not explicitly disclose in a versioned file system (VFS) employing a VFS interface services to a local data storage system; taking a snapshot of data; and synchronizing said data from the first VFS interface to the VFS. 
Mason is in the field of versioned file systems (title) and teaches in a versioned file system (VFS) employing a VFS interface services to a local data storage system (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, Para [0033], interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para [0034]); 
taking a snapshot of data; and synchronizing said data from the first VFS interface to the VFS (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, the phrase "point-in-time" refers to periodic snapshots of the local file system, Para [0033], a new version is created after a "snapshot" of the local file system is taken, para. 0045, one and only one VFS tree may be used to identify a prior state of the local file system [periodic snapshots of the local file system are taken and synchronized with the VFS via the VFS interface in order to maintain a record of prior states of the local file system], Para [0048]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cahill with the teaching of Mason for the purpose of preserving system state (Mason, Para. [0033]).
In a modified system, the printing operation can be carried out efficiently. The prune algorithm deletes a version from the versioned filed system by deleting all objects in the tree associated with the version that are not referenced in any other version, so that the borrow window of the version is sufficiently large. Hence the object in the version can be restored from other version effectively.
As to claim 2, Cahill discloses receiving said copy of the data comprises the second device obtaining said data from the first device (the new farm is deployed, Para [0092], the databases are copied from the old farm to the new farm [the second device would perform side-loading], Para [0095], a new farm may be automatically deployed [the side-loading communications would be performed by an application running in the background that functions as a daemon], Para [0091] and Mason teaches a VFS interface (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its ’’complete" state at any point-in-time, Para [0033], interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para [0034]); and pulling data (during a restore, preferably metadata is pulled back from the cloud first, so users can see the existence of needed files immediately [data is transferred via a pulling operation as needed], Para [0053]). 
As to claim 3, Cahill discloses wherein receiving said copy of the data comprises transmission of said data from the first side-loading daemon to the second side-loading daemon (the new farm is deployed, Para [0092], the databases are copied from the old farm to the new farm [the second device would perform side-loading], Para [0095], a new farm may be automatically deployed [the side-loading communications would be performed by an application running in the background that functions as a daemon], Para [0091]) and Mason teaches secure transmission of data (Transport Layer security mechanisms such as HTTP over TLS may be used to secure messages between two adjacent nodes [secure transmission of data is performed], Para [0035]). 
As to claim 5, Cahill discloses receiving at the second device, from the first device, a copy of data (the databases are copied from the old farm [first device] to the new farm [second device], Para [0095]) and Mason teaches a VFS interface (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, Para 0033, interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para. 0034); and a cached data (the local file system stores local user files in their native form in cache 208, Para 0036). 
As to claim 6, Cahill discloses receiving at the second device, from the first device, a copy of data (the databases are copied from the old farm [first device] to the new farm [second device], Para 0095). Mason teaches a VFS interface (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, Para 0033, interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para 0034); and a directory structure (a new version of the local file system is created and comprises file 602, new c-node 600, and new directory 604, Para 0042). 
As to claim 7, Cahill discloses taking the second device online comprising providing the second device with a reachable network address (when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [the second device receives requests and would be provided an address for this purpose], Para 0099, the cloud manager is configured to receive requests through a web service API 150 [the second device would be addressable via the API], Para 0016, a network is considered a single cluster of network load balanced machines that expose one or more virtual IP to the outside world and can route that traffic to any of the machines within the network [the provided address would be a reachable address], Para 0023). Mason teaches a VFS interface (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, Para 0033, interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para 0034). 
As to claim 8, Cahill discloses providing the second device with a reachable network address comprising assigning to the second device a network address (when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [the second device receives requests and would be provided an address for this purpose], Para 0099, the cloud manager is configured to receive requests through a web service API 150 [the second device would be addressable via the API], Para 0016, a network is considered a single cluster of network load balanced machines that expose one or more virtual IP to the outside world and can route that traffic to any of the machines within the network [the provided address would be a reachable address], Para 0023); a network address as was previously used by the first device (when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [the first device receives requests prior to provisioning of the second device], Para 0099, the cloud manager is configured to receive requests through a web service API 150 [the first device would be addressable via the API], Para. 0016, a network is considered a single cluster of network load balanced machines that expose one or more virtual IP to the outside world and can route that traffic to any of the machines within the network, Para 0023) and Mason teaches a VFS interface (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, Para 0033, interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para 0034); and a same network address as was previously used (the second structured data representation does not need to construct or even consider parts of the tree that were not changed, it just points to the same c-node that the first structured data representation does, Para 0043, preferably, by pointing to the same c-node that a previous version did, each version is complete in and of itself, Para 0047). 
As to claim 10, Cahill discloses said steps representing a process for decommissioning at least one device, including the first device, and commissioning at least one device, including the second device (old farm 710 may be unprovisioned after successfully deploying new farm 720, Para 0088). Mason teaches at least one VFS (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, para. 0033, Interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para 0034). Para. 0033).
With respect to 11, Cahill discloses a first device (the software limits are managed by cloud manager system 100 within the network by virtualizing the machines and managing independently acting "farms” inside the network [farms function as devices], Para 0023, the databases are copied from the old farm [first device] to the new farm [second device], Para 0095) having a first network address, addressable by a system (when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [the first device receives requests prior to provisioning of the second device], Para 0099, the cloud manager is configured to receive requests through a web service API 150 [the first device would be addressable via the API], para. 0016, a network is considered a single cluster of network load balanced machines that expose one or more virtual IP to the outside world and can route that traffic to any of the machines within the network, Para 0023), and including a first side-loading daemon (when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [the requests are transferred from the old farm to the new farm for processing, this functions as side-loading because the two farms are located at the same hierarchical level], Para 0099, a new farm may be automatically deployed [the side-loading communications would be performed by an application running in the background that functions as a daemon], Para 0091), and a data set stored in said first device (the databases are copied from the old farm to the new farm [the first device includes a data set stored in databases], Para 0095); a second device, having a second network address, and configurably adapted to service requests from said local data storage system if the second device is online and addressable by said local data storage system (when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [the second device receives requests], Para 0099, the cloud manager is configured to receive requests through a web service API 150 [the second device would be addressable via the API], Para 0016, a network is considered a single cluster of network load balanced machines that expose one or more virtual IP to the outside world and can route that traffic to any of the machines within the network, Para 0023), and including a second side-loading daemon configured to receive from the first side-loading daemon a copy of said data set (the new farm is deployed, Para 0092, the databases are copied from the old farm to the new farm [the second device would perform side-loading], para. 0095, a new farm may be automatically deployed [the side-loading communications would be performed by an application running in the background that functions as a daemon], Para 0091); wherein said architecture is configured and adapted to service requests from the system, initially from said first device while it is online and addressable by the system, then from the second device after it is populated by said data set through the respective side-loading daemons of the second and first devices (the databases are copied from the old farm to the new farm, Para 0095, when database D1 has been copied to new farm 720 any changes made to the data on the old farm since the backup was initially performed are obtained and added to the data copied to the new farm [communications would take place via the side-loading daemons], Para 0087, when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [prior to provisioning the second device the first device is online and addressable by a requesting system], Para 0099, old farm 710 may be unprovisioned after successfully deploying new farm 720 [after the second device is populated the first device is no longer online or addressable by a requesting system], Para 0088). 
Cahill does not explicitly disclose a network accessible data storage architecture; comprising: a network-connected versioned file system (VFS); a VFS interface, coupled to said VFS, and configurably adapted to service requests from a local data storage system if the VFS interface is online.
Mason is in the field of versioned file systems (title) and teaches a network accessible data storage architecture (object-based data store 102 is a "write-once" store and may comprise a "cloud" [would be network accessible] of one or more storage service providers [data storage architecture], Para 0033), comprising: a network-connected versioned file system (VFS) (an interface 104 provides for a versioned file system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time [the VFS is network-connected by being in communication with the cloud data storage architecture], Para 0033); 
a VFS interface, coupled to said VFS, and configurably adapted to service requests from a local data storage system if the VFS interface is online (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, Para 0033, interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para 0034). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cahill with the teaching of Mason for the purpose of preserving system state (Mason, Para. [0033]).
In a modified system, the printing operation can be carried out efficiently. The prune algorithm deletes a version from the versioned filed system by deleting all objects in the tree associated with the version that are not referenced in any other version, so that the borrow window of the version is sufficiently large. Hence the object in the version can be restored from other version effectively.  
As to claim 12, Cahill discloses a cloud interface (the cloud manager is configured to receive requests through a web service API, Para 0016, the software limits are managed by cloud manager 100 within the network by virtualizing the machines and managing independently acting "farms" inside the network, Para 0023); each of the first and second devices (the software limits are managed by cloud manager system 100 within the network by virtualizing the machines and managing independently acting "farms" inside the network [farms function as devices], Para 0023, the databases are copied from the old farm [first device] to the new farm [second device], Para 0095). Mason teaches an interface between said VFS and the VFS interface (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, Para 0033, interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para 0034). 


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill and in view of Mason and further in view of U.S. Patent Application Publication 2007/0038887 issued to Wesley Witte et al. (“Witte”).
As to claim 4, modified Cahill discloses taking a device online, and using a device, coupling said device to the first device so that device replaces said first device in servicing the system (the databases are copied from the old farm to the new farm, Para 0095, when database D1 has been copied to new farm 720 any changes made to the data on the old farm since the backup was initially performed are obtained and added to the data copied to the new farm [communications would take place via the side-loading daemons], Para. 0087, when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [prior to provisioning the second device the first device is online and addressable by a requesting system], Para. 0099, old farm 710 may be unprovisioned after successfully deploying new farm 720 [after the second device is populated the first device is no longer online or addressable by a requesting system], Para 0088). 
Mason teaches a VFS interface; and servicing the local data storage system (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, para. 0033, interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para 0034). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cahill with the teaching of Mason for the purpose of preserving system state (Mason, Para 0033)). 
Modified Cahill and Mason do not explicitly teach a third VFS interface; and so that both the second and third VFS interfaces replace said first VFS interface in servicing the local data storage system. 
Witte is in the field of virtual appliance migration (title) and teaches a third device; so that both the second and third devices replace said first device (other configurations of filers are possible including a configuration comprising a triple redundancy configuration wherein each primary filer [first device] synchronizes with two backup filers [second and third devices] in a triangle arrangement such that if a failure arises there is still redundant storage [if the first device fails the second and third devices will replace it], Para 0038). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the modified Cahill and Mason with the teaching of Witte to enable efficient implementation of a backup data set for the client. Modification further reduces data downtime i.e. the time during which a client losses access to the data set. Provides efficient general file system recovery that is transparent to clients. 
As to claim 9, modified Cahill discloses providing the second device with a reachable network address comprising assigning to the second device a network address (when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [the second device receives requests and would be provided an address for this purpose], Para 0099, the cloud manager is configured to receive requests through a web service API 150 [the second device would be addressable via the API], Para 0016, a network is considered a single cluster of network load balanced machines that expose one or more virtual IP to the outside world and can route that traffic to any of the machines within the network [the provided address would be a reachable address], Para 0023); a network address previously used by the first device (when the provisioning and deployment of the new farm is successful the traffic from the old farm is directed to the new farm, at this point the newly deployed farm receives and processes all of the requests that were previously directed to the old farm [the first device receives requests prior to provisioning of the second device], Para 0099, the cloud manager is configured to receive requests through a web service API 150 [the first device would be addressable via the API], Para 0016, a network is considered a single cluster of network load balanced machines that expose one or more virtual IP to the outside world and can route that traffic to any of the machines within the network, Para 0023). 
Modified Cahill do not explicitly disclose a VFS interface; and a different network address than was previously used. 
However, Mason is in the field of versioned file systems (title) and teaches a VFS interface as shown above and also (an interface 104 provides for a versioned filed system that only requires write-once behavior from object-based data store 102 to preserve substantially its "complete" state at any point-in-time, Para 0033, interface 104 serves to transform the data representing the local file system into another form, namely a versioned file system comprising a series of structured data representations that are useful to reconstruct the local file system to any point-in-time, Para 0034). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cahill with the teaching of Mason for the purpose of preserving system state (Mason, Para. [0033]).
Witte is in the field of virtual appliance migration (title) and teaches a different network address than was previously used (a primary filer 300P and backup filer 300B may be used, each filer is organized into one or more logical vfilers, Para 0037, each vfiler is configured with one or more network addresses such as IP addresses that may be assigned to one or more network interfaces, each network interface is further assigned an IPspace ID that essentially binds the interface to an IPspace, an IPspace refers to each distinct IP address space in which the filer and its storage operating system participate [the primary and backup filers would have different network addresses], Para 0039).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the modified Cahill and Mason with the teaching of Witte to enable efficient implementation of a backup data set for the client. Modification further reduces data downtime i.e. the time during which a client losses access to the data set. Provides efficient general file system recovery that is transparent to clients. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mason (US Patent 8880474): The metadata and local file system data are exported to a set of storage service providers, where one of the cached portions represents metadata and local file system data that is to be written to the storage service providers, and another cached portion represents recently used local file system data. A set of data transformations is applied to the metadata and the local file system data.

Taylor (USPGPUB 2013/0111262):  Performing disaster recovery for a distributed file system. Metadata snapshot is received at a backup cloud controller associated with the file system. Data requests are received from clients associated with the cloud controller at the backup cloud controller upon determining failure for the cloud controller.

Eshel (EP0566895 A2): Relates generally to computer systems and networks, and deals more particularly with a file manager for files which are shared by heterogeneous clients that exhibit different commu­nication protocols.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 7, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162